DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 9/14/2021 has been entered and made of record.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Sotomayor (Reg. No. 57,497) on September 14, 2021.
	The application has been amended as follows:
For claim 1 on page 25 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- one or more art -- at line 2 with “each of a plurality of art”.
	2.  Please replace -- associating a priority -- at line 6 with “associating the priority”.
3.  Please replace -- within said processor; -- at line 11 with “within said processor, where said attribute taxonomy comprises combining user interaction metadata with attribute data from said priority list of attributes to generate said attribute taxonomy for each art image;”.

	For claim 2 on page 25 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- the importance -- at line 2 with “an importance”.

	For claim 3 on page 25 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- the collection -- at line 1 with “a collection”.

	For claim 4 on page 25 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please cancel claim 4.

	For claim 6 on page 26 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- may be -- at line 1 with “is”.

	For claim 7 on page 26 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- the collection -- at line 1 with “a collection”.

	For claim 9 on page 26 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- art imagery -- at line 2 with “art images”.

	For claim 11 on page 26 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- one or more art -- at line 2 with “each of a plurality of art”.
	2.  Please replace -- associating a priority -- at line 5 with “associating the priority”.
3.  Please replace -- creating an attribute taxonomy for each art image; -- at line 6 with “creating an attribute taxonomy for each art image, where said attribute taxonomy comprises combining user interaction metadata with attribute data from said priority list of attributes to generate said attribute taxonomy for each art image;”.

	For claim 12 on page 27 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- the importance -- at line 2 with “an importance”.

	For claim 13 on page 27 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- the collection -- at line 1 with “a collection”.

	For claim 14 on page 27 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please cancel claim 14.

	For claim 16 on page 27 of Applicant’s originally filed claims dated 11/26/2019:


	For claim 17 on page 27 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- the collection -- at line 1 with “a collection”.

	For claim 19 on page 27 of Applicant’s originally filed claims dated 11/26/2019:
	1.  Please replace -- art imagery -- at line 2 with “art images”.
















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-13, and 15-20 (now renumbered as 1-18, for issue) are allowed.
Independent claim 11 (now renumbered as claim 10, for issue) respectively recites the limitations of: associating the priority list of attributes with each art image based upon said scoring; creating an attribute taxonomy for each art image, where said attribute taxonomy comprises combining user interaction metadata with attribute data from said priority list of attributes to generate said attribute taxonomy for each art image; providing said attribute taxonomy to a neural network training dataset; training said neural network to recognize similarities in art images when said attribute taxonomy for an art image is within a pre-determined similarity determination of a previously analyzed art image; said neural network characterizing art images as being similar utilizing said attribute taxonomy.
Similarly, independent claim 1 (now renumbered as claim 1, for issue) respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Guo et al (US 2018/0218429 A1) discloses a deep learning network for performing image retrieval and determination of image similarity for a large collection of digital images wherein training data for the NN model comprises pairwise labels generated via taxonomy distance and/or session action features.  However, Guo does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al ‘064 discloses visual attributes may include the taxonomies of Imagenet-1000, Kinetics-600, and Places-365 and in particular embodiments, two ResNet-50 CNN models may be trained: one on Imagenet-1000 and the other one on Places-365; Kota ‘560 discloses employing categorizers using logistic regression or learning models including support vector machines (SVMs) to map these segments into predefined nodes in a business taxonomy, which are then utilized in behavior targeting by advertisers; Salokhe et al ‘978 discloses visual attribute determination for content selection; Clippard et al ‘802 discloses generating product attributes based on product images; Singh discloses searching for visually similar artworks; Strezoski et al discloses deep learning for artistic data analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 15, 2021